812 F. Supp. 2d 1 (2011)
Brian DAVIS, Plaintiff,
v.
UNITED STATES SENTENCING COMMISSION, Defendant.
Civil Action No. 11-1433 (UNA).
United States District Court, District of Columbia.
September 21, 2011.
Brian Davis, Bradford, PA, pro se.

MEMORANDUM OPINION
ROSEMARY M. COLLYER, District Judge.
This matter is before the Court on its initial review of plaintiffs pro se complaint and application to proceed in forma pauperis. The application will be granted and the complaint will be dismissed for lack of subject matter jurisdiction. See Fed. R.Civ.P. 12(h)(3) (requiring the court to dismiss an action "at any time" it determines that subject matter jurisdiction is wanting).
Plaintiff is a prisoner at the McKean Federal Correctional Institution in Bradford, Pennsylvania. He sues the United States Sentencing Commission under the Declaratory Judgment Act, 28 U.S.C. § 2201(a), and Bivens v. Six Unknown Named Agents of Federal Bureau of Narcotics, 403 U.S. 388, 91 S. Ct. 1999, 29 L. Ed. 2d 619 (1971). Plaintiff challenges, on equal protection grounds, the constitutionality of the Sentencing Commission's "policy statement barring relief of recent guideline changes in crack cocaine sentencing to a specific group of ... offenders ... [and] the ineligibility of a specific group of crack cocaine offenders to benefit from the *2 Fair Sentencing Act...." Am. Compl. at 1, 4-5.
The Sentencing Commission is "an independent commission in the judicial branch of the United States." 28 U.S.C. § 991(a). Bivens "recognized for the first time an implied private action for damages against federal officers [in their personal capacity] alleged to have violated a citizen's constitutional rights." Correctional Servs. Corp. v. Malesko, 534 U.S. 61, 66, 122 S. Ct. 515, 151 L. Ed. 2d 456 (2001). Under Bivens, "it is damages or nothing." Davis v. Passman, 442 U.S. 228, 245, 99 S. Ct. 2264, 60 L. Ed. 2d 846 (1979) (citation and internal quotation marks omitted); accord Simpkins v. District of Columbia Government, 108 F.3d 366, 369 (D.C.Cir. 1997) ("`Bivens actions are for damages," the payment of which a losing defendant is personally responsible). Plaintiff has not sued any individuals, and he does not seek monetary damages. Therefore, his purported Bivens claim "constitute[s] the sort of patently insubstantial claim[]" that is subject to dismissal for want of subject matter jurisdiction. Tooley v. Napolitano, 586 F.3d 1006, 1010 (D.C.Cir.2009); see Caldwell v. Kagan, 777 F. Supp. 2d 177, 178 (D.D.C.2011) ("A district court lacks subject matter jurisdiction when the complaint `is patently insubstantial, presenting no federal question suitable for decision.'") (quoting Tooley, 586 F.3d at 1009).
In addition, the Court lacks jurisdiction to entertain an action for a declaratory judgment when, as here, an adequate remedy is available by petitioning the sentencing court for a writ of habeas corpus. Rooney v. Sec'y of Army, 405 F.3d 1029, 1031 (D.C.Cir.2005) (citing LoBue v. Christopher, 82 F.3d 1081, 1082 (D.C.Cir.1996)); see Taylor v. United States Board of Parole, 194 F.2d 882, 883 (D.C.Cir.1952) (attack on the constitutionality of the statute under which defendant was sentenced is properly pursued by motion under 28 U.S.C. § 2255). Because plaintiff was sentenced by the United States District Court for the Northern District of Texas, Am. Compl. at 5, this Court would lack jurisdiction over his habeas petition. A separate Order of dismissal accompanies this Memorandum Opinion.